Citation Nr: 0717045	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected bilateral pes planus 
(flat feet).

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for discogenic disease, 
lumbar spine.

4.  Entitlement to service connection for avascular necrosis, 
right hip.

5.  Entitlement to service connection for left hip condition.

6.  Entitlement to service connection for psychiatric 
condition.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral ankle 
condition, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
September 1975.  

These matter come before the Board of Veterans' Appeals 
(Board) on appeal of December 2000 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The December 2000 decision continued the veteran's service-
connected flat feet disability at 10 percent, which has been 
in effect since 1975.   In January 2004, the veteran withdrew 
his request for a travel board hearing and requested a 
Decision Review hearing at the RO.  

The April 2003 rating decision denied the remaining service 
connection issues, as well as the veteran's application to 
re-open a service connection claim.  (It awarded a non-
service connection pension.)  

These appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

For the reasons set forth below, the Board remands this 
appeal.  

As noted in the Introduction, in January 2004, the veteran 
indicated that he wished to testify at an RO hearing rather 
than a travel hearing before the Board.  Nonetheless, the RO 
scheduled the veteran for a travel Board hearing on April 5, 
2006, for which he did not appear.  To date, the veteran has 
not been scheduled for an RO hearing.  Thus, because an 
appellant is entitled to an RO hearing if one is requested, 
the Board must remand this case.  38 C.F.R. § 20.700(a) 
(2006).

The evidence also indicates the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The records upon which the award of such benefits are 
bases should be sought.  The RO should also obtain updated 
medical records pertaining to the veteran's flat feet 
disability and schedule him for a VA examination.  38 C.F.R. 
§ 3.159(c)(2) (2006).

Also noted in the Introduction, in April 2003, the RO denied 
service connection for arthritis of the knees, discogenic 
disease of the lumbar spine, avascular necrosis of the right 
hip, left hip condition and psychiatric condition, as well as 
an application to reopen a claim of service connection for 
bilateral ankle condition.  The RO notified the veteran of 
those determinations in May 2003.  In a letter filed in June 
2003, the veteran indicated that he wished to pursue an 
appeal of the April 2003 determinations.  The Board accepts 
the veteran's June 2003 statement as a Notice of Disagreement 
with the April 2003 rating decisions.  See 38 C.F.R. § 20.201 
(2006).  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to these claims.  
Under these circumstances, the Board is obliged to remand 
these issues to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, the case is REMANDED for the following actions:

    1.  The RO must issue the veteran an 
SOC with 
respect to his claims of entitlement to 
service connection for arthritis of the 
knees, discogenic disease of the lumbar 
spine, avascular necrosis of the right 
hip, left hip condition and psychiatric 
condition, as well as his application 
to reopen a claim of service connection 
for bilateral ankle condition.  This 
correspondence must include 
notification of the need to timely file 
a Substantive Appeal to perfect his 
appeal on these issues.

2.  The RO should contact the West Palm 
Beach, Florida, VA Medical Center, and 
any other appropriate facilities, and 
request updated copies of the veteran's 
medical records pertaining to his flat 
feet disability.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After the above actions have been 
accomplished, the veteran should be 
scheduled for a VA examination to 
determine the current extent of his flat 
feet disability.  Prior to the 
examination, the claims folder should be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  
The examiner should be asked to 
specifically address any evidence of 
marked deformities; accentuated pain on 
manipulation and use; any indication of 
swelling; characteristic callosities; 
marked pronation; any amount of 
tenderness of the plantar surfaces of the 
feet; or marked inward displacement and 
severe spasm of the Achilles tendon on 
manipulation.  The examiner should also 
note whether the veteran's condition is 
improved by orthopedic shoes or 
appliances.  The rationale for all 
opinions expressed should be provided.

5.  The RO should then contact the 
veteran and schedule him for a personal 
hearing before a hearing officer at the 
local VA office.

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
